Exhibit 10.1

WAIVER AND AMENDMENT NO. 1 TO CREDIT AGREEMENT

This Waiver and Amendment No. 1 to Credit Agreement, dated as of May 26, 2009
(this “Amendment”), to Credit Agreement, dated as of August 11, 2008 (as
hereafter amended, restated or otherwise modified, the “Credit Agreement”) is
entered into by and among PERFUMANIA HOLDINGS, INC. (f/k/a E Com Ventures,
Inc.), a Florida corporation (“Perfumania Holdings”), QUALITY KING FRAGRANCE,
INC., a Delaware corporation (“QKF”), SCENTS OF WORTH, INC., a Florida
corporation (“Scents of Worth”), FIVE STAR FRAGRANCE COMPANY, INC., a New York
corporation (“Five Star Fragrance”), DISTRIBUTION CONCEPTS, LLC, a Florida
limited liability company (“Distribution Concepts”), NORTHERN GROUP, INC., a New
York corporation (“Northern Group”), PERFUMANIA, INC., a Florida corporation
(“Perfumania”), MAGNIFIQUE PARFUMES AND COSMETICS, INC., a Florida corporation
(“Magnifique Parfumes”), TEN KESEF II, INC., a Florida corporation (“Ten Kesef”)
and PERFUMANIA PUERTO RICO, INC., a Puerto Rico corporation (“Perfumania PR”)
(Perfumania Holdings, QKF, Scents of Worth, Five Star Fragrance, Distribution
Concepts, Northern Group, Perfumania, Magnifique Parfumes, Ten Kesef and
Perfumania PR are sometimes collectively referred to herein as the “Borrowers”
and individually as a “Borrower”); the other Credit Parties signatory thereto
(each a “Credit Party” and, collectively, the “Credit Parties”); and General
Electric Capital Corporation, for itself, as Lender, and as Agent for Lenders
(in such capacity, “Agent”), and the other Lenders signatory hereto.

RECITALS

A. Borrowers, Agent and Lenders are desirous of making specific amendments to
the Credit Agreement, as and to the limited extent expressly set forth herein.

B. Events of Default have occurred and currently exist under the Credit
Agreement as a result of (i) Borrowers’ breach of the financial covenant set
forth in Section (d) of Annex G to the Credit Agreement, for the period ended on
or about October 31, 2008, (ii) Borrowers’ breach of Section 6.1 of the Credit
Agreement as a result of the purchase by Magnifique Parfumes and Cosmetics, Inc.
of the inventory and fixtures of three (3) retail stores from The Fragrance
Depot, Inc. (which after the purchase changed its name) in the Sawgrass and
Dolphin Malls in Florida and the assumption of the related leases for a purchase
price of $1,500,000 plus the value of the inventory (approximately $245,000) and
the formation of a new wholly-owned subsidiary of Magnifique Parfumes and
Cosmetics, Inc., The Fragrance Depot, Inc., a Florida corporation, which holds
no assets and engages in no business, formed to reserve the corporate name
“Fragrance Depot,” (iii) the existence of another subsidiary, E Com Ventures
Company (f/k/a PerHold FL, Inc.), wholly-owned by Perfumania Holdings which has
no assets or business and was formed to hold the E com name, but was not listed
on Schedule 3.8 to the Credit Agreement, (iv) Borrowers’ breach of the financial
covenants set forth in Sections (a), (b) and (d) of Annex G to the Credit
Agreement, for the period ended January 31, 2009, (v) Borrowers’ breach of
Section (a) of Annex E to the Credit Agreement based on failure to deliver the
monthly financial information for the Fiscal Month of January 2009 and



--------------------------------------------------------------------------------

(vi) Borrowers’ breach of Section (d) of Annex F to the Credit Agreement based
on the failure to deliver the annual audited Financial Statements for the Fiscal
Year ended on or about January 31, 2009 (the “Existing Events of Default”);

C. Agent and Lenders are willing to grant a waiver limited to the Existing
Events of Default, as set forth in, and subject to the terms and conditions of,
this Amendment;

D. This Amendment shall constitute a Loan Document and these Recitals shall be
construed as part of this Amendment.

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and of the Loans and other extensions of credit
heretofore, now or hereafter made to, or for the benefit of, Borrowers by
Lenders, Borrowers, Agent and Lenders hereby agree as follows:

1. Definitions. Except to the extent otherwise specified herein, capitalized
terms used in this Amendment shall have the same meanings ascribed to them in
the Credit Agreement.

2. Amendments.

2.1. Section 1.5(a) of the Credit Agreement is hereby amended by it in its
entirety and replacing it with the following:

“(a) Borrowers shall pay interest to Agent, for the ratable benefit of Lenders
in accordance with the various Loans being made by each Lender, in arrears on
each applicable Interest Payment Date, at the following rates: (i) with respect
to the Revolving Credit Advances, the Index Rate plus the Applicable Revolver
Index Margin per annum or, at the election of Borrower Representative, the
applicable LIBOR Rate plus the Applicable Revolver LIBOR Margin per annum; and
(ii) with respect to the Swing Line Loan, the Index Rate plus the Applicable
Revolver Index Margin per annum.

The Applicable Margins shall be set in accordance with the following grid:

 

     Applicable
Margins  

Applicable Revolver Index Margin

   3.500 %

Applicable Revolver LIBOR Margin

   4.500 %

Applicable L/C Margin

   4.500 %

Applicable Unused Line Fee Margin

   1.000 %”

2.2. Section 1.14 of the Credit Agreement is hereby amended by deleting the
first sentence thereof in its entirety and replacing it with the following:

“Each Credit Party that is a party hereto shall, during normal business hours,
from time to time upon five (5) Business Days prior notice as frequently as
Agent reasonably determines to be appropriate: (a) provide Agent and any of its
officers, employees and agents access to its properties, facilities, advisors,
officers and employees of each Credit Party and to the Collateral,

 

2



--------------------------------------------------------------------------------

(b) permit Agent, and any of its officers, employees and agents, to inspect,
audit and make extracts from any Credit Party’s books and records, and
(c) permit Agent, and its officers, employees and agents, to inspect, review,
evaluate and make test verifications and counts of the Accounts, Inventory and
other Collateral of any Credit Party (it being understood that at least three
field examinations will be conducted per year).”

2.3. Section 6.13 of the Credit Agreement is hereby amended by deleting clauses
(e), (f) and (g) thereof in their entirety.

2.4. Section 6 of the Credit Agreement is hereby amended by adding the following
new Section 6.18:

“6.18 Subsidiary Restrictions. Neither The Fragrance Depot, Inc., a Florida
corporation wholly-owned by Magnifique Parfumes nor E Com Ventures Company
(f/k/a PerHold FL, Inc.), a Florida corporation wholly-owned by Perfumania
Holdings shall engage in any trade or business, or own any assets or incur any
liabilities, Indebtedness or Guaranteed Indebtedness.”

2.5. Annex A of the Credit Agreement is hereby amended by deleting clause (b) in
the definition of “Borrowing Base” and replacing it with the following:

“(b) beginning with the first Borrowing Base Certificate delivered after the
date of Waiver and Amendment No. 1 to this Agreement, up to 85% of the appraised
net orderly liquidation value percentage (from the most recently completed and
delivered appraisal of Borrowers’ Inventory pursuant to this Agreement;
provided, that, during the period beginning December 16 and ending December 31
of each year, the net orderly liquidation value percentage for the immediately
following month of January shall be used in this calculation) of Eligible
Inventory, valued at the lower of cost (determined on a weighted average basis,
which approximates a first-in, first-out basis) or market;

provided, further, that the maximum amount of Eligible Inventory used in
determining the Borrowing Base (and to which the advance rate determined under
clause (b) above shall be applied) shall not exceed the amount set forth below
for each applicable month end set forth below:

 

Applicable Month End:

  

Maximum
Amount of Eligible
Inventory

May 30, 2009

   $    233,783,000

July 4, 2009

   $    226,251,000

August 1, 2009

   $    225,421,000

August 29, 2009

   $    225,840,000

October 3, 2009

   $    229,586,000

October 31, 2009

   $    238,848,000

November 28, 2009

   $    244,335,000

January 2, 2009

   $    218,122,000

January 30, 2010

   $    217,050,000

February 28, 2010 and each month end thereafter thereafter

   Amount specified for such month end in the One Year Operating Plan plus
$2,500,000”

 

3



--------------------------------------------------------------------------------

2.6. Annex A of the Credit Agreement is hereby amended by deleting the
definition of “Index Rate” in its entirety and replacing it with the following:

“‘Index Rate’ means, for any day, a floating rate equal to the highest of
(i) the rate publicly quoted from time to time by The Wall Street Journal as the
“prime rate” (or, if The Wall Street Journal ceases quoting a prime rate, the
highest per annum rate of interest published by the Federal Reserve Board in
Federal Reserve statistical release H.15 (519) entitled “Selected Interest
Rates” as the Bank prime loan rate or its equivalent), (ii) the Federal Funds
Rate plus 50 basis points per annum, and (iii) the sum of (x) the LIBOR Rate for
a LIBOR Period of three (3) months as it appears on Reuters Screen LIBOR01 Page
as of 11:00 a.m (London, England time) two (2) Business Days prior to such day,
plus (y) the excess of the Applicable Revolver LIBOR Margin over the Applicable
Revolver Index Margin, in each instance, as of such day. Each change in any
interest rate provided for in the Agreement based upon the Index Rate shall take
effect at the time of such change in the Index Rate.”

2.7. Annex A of the Credit Agreement is hereby amended by adding the following
sentence to the definition of “LIBOR Rate”:

“Notwithstanding the foregoing, the LIBOR Rate shall in no event be less than
2.00%.”

2.8. Annex A of the Credit Agreement is hereby amended by adding the following
definition of “Short-Term Advances to Suppliers” in the appropriate alphabetical
order:

“‘Short-Term Advances to Suppliers’ means Advances to Suppliers if, and only to
the extent that, a Credit Party or Credit Parties shall receive Inventory
shipments within five (5) Business Days from the applicable supplier to which
such Advances have been paid.”

2.9. Annex E of the Credit Agreement is hereby amended by deleting clause
(c) and replacing it with the following:

(c) Operating Plan. To Agent and Lenders, (i) as soon as available, but not
later than the end of each Fiscal Year, an annual operating plan for Borrowers,
on a combined and, commencing with the Projections for the Fiscal Year ending on
or about month-end, January, 2010, combining basis consistent with the
historical Financial Statements of Borrowers, approved by the Board of Directors
of each of the Borrowers, for the following Fiscal Year, which (A) includes a
statement of all of the material assumptions on which such plan is based,
(B) includes monthly balance sheets, income statements and statements of cash
flows for the following year and (C) integrates sales, gross profits, operating
expenses, operating profit, cash flow projections and Borrowing Availability
projections, all prepared on the same basis and in similar detail as that on
which operating results are reported (and in the case of cash flow projections,
representing management’s good faith estimates of future financial performance
based on historical performance), and including plans for personnel, Capital
Expenditures and facilities; and (ii) thirty (30) days after the end of the
Fiscal Years

 

4



--------------------------------------------------------------------------------

ended January 31, 2010 and January 31, 2011, a one-year operating plan for
Borrowers, on a combined and combining basis consistent with the historical
Financial Statements of Borrowers, approved by the Board of Directors of each of
the Borrowers, for the Fiscal Year ended on or about month-end January, 2011 or
January, 2012, as the case may be, which (A) includes a statement of all of the
material assumptions on which such plan is based, (B) includes monthly balance
sheets, income statements and statements of cash flows for the following two
years, (C) includes monthly Borrowing Availability projections and
(D) integrates sales, gross profits, operating expenses, operating profit and
cash flow projections, all prepared on the same basis and in similar detail as
that on which operating results are reported (and in the case of cash flow
projections, representing management’s good faith estimates of future financial
performance based on historical performance), and including plans for personnel,
Capital Expenditures and facilities. Such one-year operating plan shall be
prepared using projections and assumptions consistent with historic performance,
reasonably acceptable to Agent, including, by way of example but not of
limitation, provisions reflecting trade and other payables being paid currently,
and such plan shall demonstrate monthly Borrowing Availability throughout such
one-year period of at least (i) $15,000,000 plus (ii) the $15,000,000 amount
required to be maintained under paragraph (a) of Annex G, Minimum Borrowing
Availability (such one year operating plan being defined as the “One Year
Operating Plan”).

2.10. Annex E of the Credit Agreement is hereby amended by deleting the term
“combined and combining” and the word “combined” as each appear in the first
sentence of clause (d) and replacing them, in both instances, with the word,
“consolidated.”

2.11. Annex E of the Credit Agreement is hereby amended by adding the following
new Section (p):

“(p) Additional Reporting. To Agent and Lenders, (i) within twenty one (21) days
after the end of each Fiscal Month, a profit and loss accounting of store
performance by location (including net sales, gross margin and EBITDA), and
(ii) on the first Business Day of each week, a cash flow projection (including
projections of Borrowing Availability) for such week and each of the twelve
(12) weeks following such week.

2.12. Annex F of the Credit Agreement is hereby amended by deleting paragraph
(a) in its entirety and replacing it with the following:

“(a) To Agent, upon its request, and in any event no less frequently than
(x) 12:00 p.m. (New York time) on each Business Day, a Combined Notice of
Revolving Credit Advance and Collateral Activity Report, as referenced in clause
(i) below with updated information as to the gross amounts of Accounts and
Inventory as of the immediately preceding Business Day; and (y) 12:00 p.m. (New
York time) on the third Business Day after the end of each week (together with a
copy of all or any part of the following reports requested by any Lender in
writing after the Closing Date), the reports referenced in clauses (ii) and
(iii) below, each of which shall be prepared by the applicable Borrower as of
the last day of the immediately preceding week or the date two (2) days prior to
the date of any such request:

(i) a Combined Notice of Revolving Credit Advance and Collateral Activity Report
with respect to each Borrower, in each case accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion;

 

5



--------------------------------------------------------------------------------

(ii) a Borrowing Base Certificate and, with respect to each Borrower, a summary
of Inventory by location and type with a supporting perpetual Inventory report,
in each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion; and

(iii) with respect to each Borrower, a weekly trial balance showing Accounts
outstanding aged from due date as follows: current, 1 to 30 days, 31 to 60 days,
61 to 90 days and 91 days or more, accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion.”

2.13. Annex F of the Credit Agreement is hereby amended by deleting paragraph
(i) in its entirety and replacing it with the following:

“(i) Borrowers, at their own expense, shall deliver to Agent (A) an appraisal of
their Inventory no less frequently than each Fiscal Quarter and (B) to the
extent requested by Agent a desktop appraisal of such Inventory no less
frequently than once each month, or, in each case, or at such more frequent
intervals as Agent may request at any time, such appraisals to be conducted by
an appraiser engaged by Agent, and such appraisals to be in form and substance
reasonably satisfactory to Agent; and”

2.14. Annex G of the Credit Agreement is hereby amended by deleting paragraph
(a), “Minimum Fixed Charge Coverage Ratio,” in its entirety and replacing it
with the following:

“(a) Minimum Fixed Charge Coverage Ratio. Beginning with the Fiscal Quarter
ending January 30, 2010 and for each and every Fiscal Quarter ending thereafter,
the Credit Parties on a consolidated basis shall have, at the end of each such
Fiscal Quarter, a Fixed Charge Coverage Ratio for the trailing 12-month period
then ended of not less than 1.10 to 1.00.

2.15. Annex G of the Credit Agreement is hereby amended by deleting all of
paragraph (b), “Inventory Turnover Ratio,” in its entirety and replacing it with
the following:

“[Intentionally Omitted]”

2.16. Annex G of the Credit Agreement is hereby amended by deleting paragraph
(c), “Advances to Suppliers,” in its entirety and replacing it with the
following:

“(c) Advances to Suppliers. For each and every Fiscal Quarter, beginning with
the Fiscal Quarter ending May 2, 2009, Credit Parties (other than the Inactive
Companies) on a combined basis shall not have, at any time, (i) aggregate
outstanding Advances to Suppliers (other than Short-Term Advances to Suppliers)
in excess of $4,000,000 with respect to all suppliers or in excess of $3,000,000
with respect to any one supplier (together with its Affiliates) or
(ii) aggregate Short-Term Advances to Suppliers in excess of $8,000,000 with
respect to all suppliers or in excess of $3,000,000 with respect to any one
supplier (together with its Affiliates).”

 

6



--------------------------------------------------------------------------------

2.17. Annex G of the Credit Agreement is hereby amended by deleting paragraph
(d), “Maximum Leverage Ratio,” in its entirety.

2.18. For the avoidance of doubt, none of the Minimum Fixed Charge Coverage
Ratio, the Inventory Turnover Ratio or the Maximum Leverage Ratio shall be
tested for the Fiscal Quarter ended on or about May 2, 2009.

2.19. In addition to any other Reserves which Agent may from time to time
establish under the terms of this Agreement in its reasonable credit judgment,
there shall be established and maintained at all times a Reserve against
Borrowing Availability in the amounts set forth below, during the periods set
forth below:

 

Period:

   Reserve
Against
Borrowing
Availability

May 22, 2009 – May 25, 2009

   $ 9,000,000

May 26, 2009 – June 1, 2009

   $ 10,000,000

June 2, 2009 – June 8, 2009

   $ 10,500,000

June 9, 2009 – June 15, 2009

   $ 11,000,000

June 16, 2009 – June 22, 2009

   $ 11,500,000

June 23, 2009 – June 29, 2009

   $ 12,000,000

June 30, 2009 – July 6, 2009

   $ 12,500,000

July 7, 2009 – July 13, 2009

   $ 13,000,000

.July 14, 2009 – July 20, 2009

   $ 13,500,000

July 21, 2009 – July 27, 2009

   $ 14,000,000

July 28, 2009 – August 3, 2009

   $ 14,500,000

August 4, 2009 and thereafter

   $ 15,000,000

3. Waiver. Subject to the satisfaction of the conditions set forth in Section 4
below, Agent and Lenders hereby waive the Existing Events of Default. This is a
waiver limited to the Existing Events of Default and shall not be deemed to
constitute a waiver of any other term or provision of the Credit Agreement or
any of the other Loan Documents.

4. Conditions Precedent to Effectiveness. The effectiveness of the specific
amendment set forth in Section 2 hereof and the specific waiver set forth in
Section 3 hereof is subject to the satisfaction of each of the following
conditions precedent:

4.1. Amendment. This Amendment shall have been duly executed and delivered by
the Borrowers, each other Credit Party, Agent and Requisite Lenders.

4.2. Fee. Borrowers shall have paid to Agent, for the account of the Lenders, a
fee equal to 0.75% of the Revolving Loan Commitment, payable to each Lender that
timely delivers its signature page to this Amendment.

 

7



--------------------------------------------------------------------------------

4.3. No Default. Other than the Existing Events of Default, before and after
giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.

4.4. Certain Amendments. (i) The Existing Nussdorf Convertible Note, the
Nussdorf Subordinated Debt and the QKD Subordinated Debt shall have been amended
to provide that no principal or interest shall be paid thereon prior to the
Commitment Termination Date; provided that, the Existing Convertible Note may be
convertible into common equity in accordance with its terms and (ii) the
intercreditor agreements with respect to the QKD Subordinated Debt, the Nussdorf
Subordinated Debt and the Existing Nussdorf Convertible Note shall have been
amended in form and substance satisfactory to the Agent.

4.5. Certain Deliveries. Receipt by Agent of (i) a profit and loss accounting of
store performance by location (including net sales, gross margin and EBITDA) for
the month ended February 28, 2009, (ii) a cash flow projection (including
projections of Borrowing Availability) for each of the thirteen (13) weeks
following the date of this Amendment, (iii) an oral report as to the results of
the desktop Inventory appraisal currently being performed, (iv) the monthly
financial information required to be delivered pursuant to Section (a) of Annex
E to the Credit Agreement for the Fiscal Month of January 2009 and (v) the
audited Financial Statements for Borrowers, on a consolidated basis, for the
Fiscal Year ended January 31, 2009, in the case of each such delivery, in form
and substance satisfactory to Agent.

5. Reference to and Effect Upon the Credit Agreement and other Loan Agreements.

5.1. Except for the specific amendments in Section 2 and the specific waiver set
forth in Section 3, above, the Credit Agreement and each other Loan Document
shall remain in full force and effect and each is hereby ratified and confirmed.

5.2. The execution, delivery and effect of this Amendment shall be limited
precisely as written and shall not be deemed to (i) be a consent to any waiver
of any term or condition or any amendment or modification of any term or
condition of the Credit Agreement (except for the specific amendments set forth
in Section 2 and the specific waiver set forth in Section 3 above) or any other
Loan Document or (ii) prejudice any right, power or remedy which the Agent or
Lenders now has or may have in the future under or in connection with the Credit
Agreement or any other Loan Document.

6. Acknowledgment and Consent of Credit Parties. Each Credit Party hereby
consents to this Amendment and hereby confirms and agrees that (a) each Loan
Document to which it is a party is, and shall continue to be, in full force and
effect and each is hereby ratified and confirmed in all respects, and (b) the
Liens granted by such Credit Party on all Collateral of such Credit Party
continue to secure the payment of all of the Obligations.

7. Release. Borrowers and the other Credit Parties hereby waive, release, remise
and forever discharge Agent, Lenders and each other Indemnified Person from any
and all actions, causes of action, suits or other claims of any kind or
character, known or unknown, which any Borrower or Credit Party ever had, now
has or might hereafter have against Agent, any Lender or any other

 

8



--------------------------------------------------------------------------------

Indemnified Person which relate, directly or indirectly, to any acts or
omissions of Agent, any Lender or any other Indemnified Person on or prior to
the date hereof arising out of, in connection with, or otherwise relating to,
the Loan Documents or any matter in connection therewith.

8. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all such
counterparts shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier shall
be as effective as delivery of a manually executed counterpart signature page to
this Amendment.

9. Costs and Expenses. As provided in Section 11.3 of the Credit Agreement,
Borrowers shall pay on demand the reasonable fees, costs and expenses incurred
by Agent in connection with the preparation, execution and delivery of this
Amendment.

10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAW
PROVISIONS) OF THE STATE OF NEW YORK.

11. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

[Signature Pages Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

BORROWERS: PERFUMANIA HOLDINGS, INC. (f/k/a E Com Ventures, Inc.) QUALITY KING
FRAGRANCE, INC. SCENTS OF WORTH, INC. FIVE STAR FRAGRANCE COMPANY, INC.
DISTRIBUTION CONCEPTS, LLC NORTHERN GROUP, INC. PERFUMANIA, INC. MAGNIFIQUE
PARFUMES AND COSMETICS, INC. TEN KESEF II, INC.

PERFUMANIA PUERTO RICO, INC.

By:  

/s/ Donna Dellomo

Name:  

Donna Dellomo

Title:  

CFO

 

[Signature Page – Waiver and Amendment No. 1 to Perfumania Credit Agreement]



--------------------------------------------------------------------------------

The following Persons are signatories to this Amendment in their capacity as
Credit Parties.

 

FLOWING VELVET, INC.

ALADDIN FRAGRANCES, INC.

NICHE MARKETING GROUP, INC.

MODEL REORG ACQUISITION LLC

JACAVI, LLC

NORTHERN AMENITIES, LTD.

NORTHERN BRANDS, INC.

PERFUMANIA.COM, INC.

By:  

/s/ Donna Dellomo

Name:  

Donna Dellomo

Title:  

CFO

 

[Signature Page – Waiver and Amendment No. 1 to Perfumania Credit Agreement]



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and a Lender

By:

 

/s/ Kristina M. Miller

  Duly Authorized Signatory

 

[Signature Page – Waiver and Amendment No. 1 to Perfumania Credit Agreement]



--------------------------------------------------------------------------------

WACHOVIA BANK NATIONAL ASSOCIATION By:  

/s/ Robert H. Waters, Jr.

Name:  

Robert H. Waters, Jr.

Title:  

Director

 

[Signature Page – Waiver and Amendment No. 1 to Perfumania Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Edgar Ezerins

Name:  

Edgar Ezerins

Title:  

Senior Vice President

 

[Signature Page – Waiver and Amendment No. 1 to Perfumania Credit Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A. By:  

/s/ Stephen A. Caffrey

Name:  

Stephen A. Caffrey

Title:  

Vice President

 

[Signature Page – Waiver and Amendment No. 1 to Perfumania Credit Agreement]



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA By:  

 

Name:  

 

Title:  

 

 

[Signature Page – Waiver and Amendment No. 1 to Perfumania Credit Agreement]



--------------------------------------------------------------------------------

RBS BUSINESS CAPITAL, a division of RBS Asset Finance, Inc. By:  

 

Name:  

 

Title:  

 

 

[Signature Page – Waiver and Amendment No. 1 to Perfumania Credit Agreement]



--------------------------------------------------------------------------------

BANK LEUMI USA By:  

/s/ John Grieco

Name:  

John Grieco

Title:  

First Vice President

 

By:  

/s/ Nancy Pulla

Name:  

Nancy Pulla

Title:  

Assistant Treasurer

 

[Signature Page – Waiver and Amendment No. 1 to Perfumania Credit Agreement]